— Appeal from a judgment of the Supreme Court (Connolly, J.), entered December 14, 2012 in Ulster County, which dismissed petitioner’s application, in a proceeding pursuant to CPLR article 78, to review a determination of the Board of Parole denying petitioner’s request for parole release.
Petitioner commenced this CPLR article 78 proceeding challenging a determination of the Board of Parole which denied his request for parole release and ordered his next appearance in 24 months. The Attorney General has advised this Court that petitioner subsequently reappeared before the Board and his request for parole release was again denied. Accordingly, the appeal is now moot and, inasmuch as the exception to the mootness doctrine is inapplicable, must be dismissed (see Matter of Griffin v Evans, 105 AD3d 1221, 1222 [2013]; Matter of Hodge v Evans, 102 AD3d 1049, 1049 [2013], lv denied 21 NY3d 852 [2013]).
Rose, J.P, Spain, Garry and Egan Jr., JJ., concur. Ordered that the appeal is dismissed, as moot, without costs.